Birdsong, Judge.
Waymon Lamar Jackson was convicted of theft by taking in May, 1978, and sentenced to ten years on probation. On October 5, 1983, a hearing on a petition to revoke probation was conducted. At that hearing, it was shown that Jackson had committed another theft by taking (shoplifting) of a pair of sunglasses. The entire remaining term of the original ten-year probated sentence was vacated. His appointed attorney has filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel has filed a petition indicating that a thorough review of the transcript and extended discussions with other knowledgeable members of the bar satisfies appointed counsel, there are no points of fact or law which he considers even arguably could support an appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406), we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that there are no points that could be raised which would have any merit, and our independent examination discloses no errors of substance. Appellant has offered no objection to this motion, nor additional argument. Therefore, this court having previously granted the motion to withdraw, we now affirm the conviction of revocation (see Snell v. State, 246 Ga. 648 (272 SE2d 348)). We are satisfied that the evidence adduced at trial, though circumstantial, was sufficient to enable any rational trier of fact to find guilt of the crime of theft by taking beyond reasonable doubt so as to support fully the revocation of probation. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528).

Judgment affirmed.


Quillian, P. J., and Carley, J., concur.